Exhibit 3.1 [SEAL] ROSS MILLER Secretary of State In the office of Document Number 204 North Carson Street, Suite 4 20090528607-19 Carson City, Nevada 89701-4520 ROSS MILLER Filing Date and Time (775) 684 5708 Ross Miller 07/06/20093:15 PM Website:www.nvsos.gov Secretary of State Entity Number State of Nevada E0359352009-6 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) 1. Name of Corporation: MONAR INTERNATIONAL INC. 2. Resident Agent for : Commercial Registered Agent: National Registered Agents, Inc. of NV Service of Process: Name (check only one box) 9 Noncommercial Registered Agent 9 Office or Position with Entity (name and address below) OR (name and address below) Name of Noncommercial Registered AgentORName of Title of Office or Other Position with Entity 1000 East William Street, Suite 204 Carson City Nevada Street Address City Zip Code 3. Authorized Stock: (number of shares Number of shares Number of shares corporation is with par value: Par value: without par value: None authorized to issue) 4. Name and Addresses 1. Robert Clarke of the Board of Name Directors/Trustees: Suite 10B, Tower 8, 68 Bel-Air Peak Avenue Hong Kong China No Zip Code (each Director/Trustee must be Street Address City State Zip Code a natural person at least 18 2. years of age; attach additional Name page if more than two directors/trustees) Street Address City State Zip Code 5. Purpose: The purpose of the corporation shall be: (optional; see instructions) To engage in any lawful business activity. 6. Names, Address Conrad C. Lysiak CONRAD C. LYSIAK and Signature of Name Signature Incorporator: 601 West First Avenue, Suite 903 Spokane WA (attach additional page if Address City State Zip Code more than 1 incorporator) 7. Certificate of Acceptance of Appointment of X Resident Agent: Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date This form, must be accompanied by appropriate fees. MONAR INTERNATIONAL INC.
